COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
AMERICAN MANUFACTURERS
MUTUAL    )
INSURANCE,                                                      )              
No.  08-04-00056-CV
                                                                              )
Appellant,                          )                    Appeal from the
                                                                              )
v.                                                                           )                 327th District Court
                                                                              )
ELVIRA ACOSTA,                                              )           
of El Paso County, Texas
                                                                              )
Appellee.                           )                 
(TC# 2001-3942)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is the parties=
joint motion to reverse and remand this appeal pursuant to Tex. R. App. P. 42.1(a)(2)(B), which
states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:
 
.               .                .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 
.               .               .
 
(B)       set aside the trial court=s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance
with the agreements . . . .
 




The Appellant and
Appellee have complied with the requirements of Rule 42.1(a)(2)(B).  The Court has considered this cause on the
parties= motion
and concludes the motion should be granted and the cause be reversed and
remanded to the trial court for entry of an agreed judgment pursuant to the
terms of their settlement agreement.  We
therefore reverse the judgment of the trial court and remand this matter for
further action consistent with this opinion. 
All costs shall be taxed against Appellant.
 
 
October
14, 2004
RICHARD BARAJAS,
Chief Justice
 
Before Panel No. 4 
Barajas, C.J., Larsen, and McClure, JJ.